COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     The State of Texas v. Sean Michael McGuire

Appellate case number:   01-14-01023-CR

Trial court case number: 10-DCR-055898

Trial court:             240th District Court of Fort Bend County

       On June 2, 2015, appellant filed the State’s Motion for Judicial Notice. On June 10,
2015, appellant filed the State’s Motion to Withdraw Motion for Judicial Notice and Motion for
Leave to Amend its Brief. We GRANT the June 10, 2015 motion, DISMISS the June 2, 2015
Motion for Judicial Notice, and accept appellant’s amended brief as filed on June 10, 2015.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                   X Acting individually


Date: June 23, 2015